Case: 22-50047     Document: 00516491464         Page: 1     Date Filed: 09/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 22-50047                      September 30, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Filiberto Munoz, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 3:20-CR-2183-2


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          A jury convicted Filiberto Munoz, Jr. of conspiracy and possession
   with intent to distribute a controlled substance. The district court sentenced
   Munoz to 120 months’ imprisonment and 5 years’ supervised release.
   Munoz appeals his conviction for lack of sufficient evidence because the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50047     Document: 00516491464           Page: 2   Date Filed: 09/30/2022




                                    No. 22-50047


   investigating agents did not witness the drug transaction at issue or recover
   drugs from his apartment. We affirm.
          We review preserved insufficiency claims “with substantial deference
   to the jury verdict, asking only whether a rational jury could have found each
   essential element of the offense beyond a reasonable doubt.” United States v.
   Delgado, 672 F.3d 320, 330 (5th Cir. 2012) (en banc) (internal quotation
   marks omitted). However, where as here the defendant moves for judgment
   of acquittal at the end of the Government’s case but does not renew the
   motion at the end of all the evidence, “the defendant has forfeited his
   insufficiency challenge and our review is for a ‘manifest miscarriage of
   justice.’” United States v. Davis, 690 F.3d 330, 336 (5th Cir. 2012) (quoting
   United States v. Salazar, 542 F.3d 139, 142 (5th Cir. 2008)). Under this
   standard, Munoz can only succeed if “the record is devoid of evidence
   pointing to guilt or if the evidence is so tenuous that a conviction is
   shocking.” Delgado, 672 F.3d at 331 (cleaned up).
          Here, Munoz told agents that he agreed to participate in a drug deal
   in exchange for $250. He admitted that two unknown men gave him a drug-
   laden tire, which he took to his apartment and cut open to extract bundled
   drugs. Agents found the sliced tire and other paraphernalia in his apartment.
   Munoz also admitted that he placed the drugs in a duffel bag, coordinated the
   pickup, and gave the bag to a co-conspirator. Witness statements and phone
   records corroborated these admissions. The evidence presented at trial was
   thus not so tenuous that Munoz’s conviction is shocking. See Davis, 690 F.3d
   at 336; Delgado, 672 F.3d at 331. The district court did not err by denying
   Munoz’s motion for judgment of acquittal.
          AFFIRMED.




                                          2